Citation Nr: 0844610	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  02-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected low back disability from September 26, 
2003.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active service from October 1961 to September 
1964 and from August 1972 to January 1975.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 RO rating 
decision that granted service connection for degenerative 
joint disease with disc disease of the lumbar spine and 
assigned an initial 10 percent rating effective on August 20, 
1997.  

During the course of the appeal, the Board issued a decision 
in January 2007 that granted an increased initial rating of 
20 percent prior to September 26, 2003.  The Board's action 
remanded the issue shown on the title page to the RO, via the 
Appeals Management Center (AMC) in Washington, DC for further 
development.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge in a hearing at the RO in July 2003.  They 
subsequently testified before the RO's Decision Review 
Officer (DRO) in May 2005.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran has concurrent service-connected and 
nonservice-connected back disorders.  

3.  From September 26, 2003 to June 9, 2006, the service-
connected lumbar spine disability was manifested by flexion 
greater than 30 degrees and no ankylosis.  

4.  Beginning on June 9, 2006, the service-connected lumbar 
spine disability has been manifested by flexion less than 30 
degrees and no ankylosis.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 40 
percent, but not more, for the service-connected lumbar spine 
disability are met beginning on June 9, 2006.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.71a including General Rating 
Formula for Diseases and Injuries of the Spine (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The claim before the Board arises from a "downstream" issue 
in which notice prior to the rating decision was in regard to 
evidence required to support a claim for service connection, 
rather than claims for increased evaluation for disabilities 
already service connected.  

However, in July 2005 the RO sent the veteran a letter 
advising him that to establish entitlement to increased 
evaluation the evidence must show that the service-connected 
disability had increased in severity.  The letter discussed 
the types of medical and lay evidence acceptable toward 
showing such an increase, and the veteran had an opportunity 
to respond prior to the Supplemental Statement of the Case 
(SSOC) in January 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained from the 
claimant and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letter advised the veteran that VA is responsible for 
getting relevant records in the custody of any Federal 
department or agency, and that VA would provide medical 
examination as appropriate.  

The letter also advised the veteran that VA would make 
reasonable efforts the get relevant records not held by a 
Federal agency, but that it is the responsibility of the 
claimant to ensure that VA receives all requested records not 
in the possession of a Federal agency.  The letter 
specifically advised the veteran, "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the issue on appeal is a "downstream" issue.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  The veteran had ample 
opportunity to provide additional evidence prior to the most 
recent SSOC in February 2008.  

At no point during the course of this appeal has the veteran 
or his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
This was accomplished in the SOC and SSOC, which suffices for 
Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a March 2006 letter.  

The Court recently articulated notice standards for rating 
claims in the case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Vazquez does not apply to "initial rating" 
claims.  As noted, this case came to the Board as an 
"initial rating" claim and Vazquez accordingly does not 
apply.  

There is also no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
veteran in connection with the claims on appeal.  

The veteran's complete service treatment record (STR), Social 
Security Administration (SSA) disability record, and his 
post-service VA and relevant non-VA medical records are in 
the claims file.  Neither the veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that there is any existing medical or non-medical evidence 
that should be obtained before the appeal is adjudicated.  

The veteran was afforded a hearing before the Board in July 
2003 and before the RO's DRO in May 2005.  

As noted in more detail below, the veteran has been afforded 
numerous VA medical examinations during the course of the 
appeal, most recently in February 2008.  The veteran has not 
asserted, and the record does not show, that his symptoms 
have worsened since the last examination.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

The Board notes at the outset that the veteran is service-
connected for a low back disorder as secondary to his 
service-connected right knee disability.  However, the 
veteran is documented as having a workplace back injury in 
March 1997.  The Board's decision in May 2001 granted service 
connection for the incremental increase in low back 
disability attributable to the service-connected right knee 
disability, citing Allen v. Brown, 7 Vet App. 439, 448 
(1995).  

The veteran therefore has concurrent service-connected and 
nonservice-connected back disorders, and it has been a 
continuing challenge to distinguish the degree to which his 
symptoms merit compensation by VA.  

However, the Board is precluded from differentiating between 
the symptomatology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning on September 26, 2003 (the 
Board's decision in January 2007 having disposed of the issue 
of evaluation prior to that date).  The Board's adjudication 
accordingly satisfies the criteria of Hart.  

Effective on September 26, 2003, disabilities of the spine 
are rated under a General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria applicable to the 
lumbar spine as follows.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine (cervical plus thoracolumbar).  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease; associated objective neurologic symptoms are rated 
separately under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a.  

IVDS is evaluated either under the General Rating Formula or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever results in the higher evaluation.  

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  A rating of 10 percent is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  

A rating of 20 percent is awarded for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  

A rating of 40 percent is awarded for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

A rating of 60 percent is awarded for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

For purposes of evaluation under this diagnostic code, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  General Rating 
Formula, Note (1).  

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.  
General Rating Formula, Note (2).  

The veteran testified in July 2003 that his back pain makes 
sleeping difficult; in the morning he takes a handful of pain 
pills and waits until they take effect.  He is able 
occasionally to work in his garden and walk his dog.  His 
doctor advised him not to lift more than 20 pounds.  On one 
occasion his pain was so severe that he had to crawl from his 
bed to and from the bathroom.  

The veteran underwent left-sided lumbar microdiscectomy 
performed by Dr. JYL in October 2003 for relief of his leg 
pain.  The treatment notes are on file, but do not record 
pre-operational or post-operational range of motion.  

The veteran had a VA-contracted examination of the spine in 
March 2004 during which he complained of constant pain.  He 
reported having total incapacitation of 2 days during the 
past year.  

On examination, the veteran's posture was normal but his gait 
was limping.  The thoracolumbar spine showed flexion to 45 
degrees, with pain beginning at 45 degrees; range of motion 
was additionally limited by pain, fatigue, weakness, and lack 
of endurance, with pain the most significant functional 
impact.  There was no ankylosis, and no signs of IVDS.  The 
X-rays studies of the lumbar spine showed degenerative 
arthritis and disc narrowing.  

The VA examiner diagnosed degenerative disc disease (DDD) 
with herniated disc L5-S1 with radiculopathy.  The examiner 
stated the effect of the condition on the veteran's usual 
occupation is light work requirement as defined by the U.S. 
Department of Labor; the effect on the veteran's daily 
activity is light lifting and avoidance of squatting.  

A QTC neurologist subsequently examined the veteran in June 
2004 and issued an addendum opinion to the March 2004 
examination cited above.  The veteran's primary neurological 
complaint was pain, tingling and numbness in the left lower 
extremity (hip to thigh to leg to foot) (the Board notes at 
this point that service connection for left leg pain was 
specifically denied by a rating decision in August 2004 and 
accordingly cannot be considered a manifestation of his 
service-connected low back disability).  

On examination, the veteran had forward flexion of the back 
to 70 degrees.  The neurologist stated the veteran's low back 
pain was actually a sacral and coccygeal pain, possibly 
multifactoral; the neurologist was unable to identify a 
specific neurological reason for the pain.  

The VA neurologist stated that all the symptoms in question 
were purely subjective, with no clinical evidence of 
dermatomal distribution or nerve root involvement; there was 
nothing to suggest a current abnormality of the nerve roots 
or peripheral nerves on history and examination.  

The veteran presented to the VA outpatient (OPT) clinic in 
November 2004 in a wheelchair, complaining of increasing pain 
and numbness in the legs.  The clinician's impression was 
that of spinal stenosis with right leg and sciatic pain but 
no bowel or bladder involvement.  His range of motion 
measurements were not recorded.  

The veteran had magnetic resonance imaging (MRI) diagnostic 
of the lumbar spine at Deaconess Medical Center in December 
2004.  The interpreter's conclusion was suspected low-grade 
disc and disc space infection versus Modic II degenerative 
changes at L2-3; focal disc herniation at this level; and, 
moderate degenerative changes most prominent at L3-4 and to a 
lesser degree at L4-5 and L5-S1.  

A VA OPT follow-up note in December 2004 notes that the 
veteran's recent MRI showed marked disc disease at L2-3 and 
questionable discitis; however, laboratory diagnostics showed 
such a diagnosis unlikely.  

The veteran had improved since the previous visit and was now 
walking independently.  His range of motion measurements were 
not recorded.  

The veteran testified in May 2005 that he took several 
powerful pain medications daily, including methadone.  The 
previous Thanksgiving the veteran fell due to right leg 
numbness, resulting in his hospitalization for more than a 
week; following release from the hospital he used a 
wheelchair and then a walker.  

The veteran testified that he was denied worker compensation 
for his 1997 workplace injury because the adjudicator held 
the accident was caused by his preexisting (service-
connected) right knee disability; the veteran was frustrated 
that VA would not assume responsibility for his entire back 
disorder and not just incremental changes (the Chairman 
advised the veteran that service connection had been granted 
in 2001 for incremental changes only, and that rating the 
totality of the back would require reopening and 
readjudicating the service connection issue).  
 
The veteran had a VA-contracted examination of the spine in 
November 2005 and complained of constant lower-level back 
pain radiating to the legs.  He denied incapacitation.  
Functional impairment was difficulty in standing, sitting and 
walking, and the veteran endorsed occasional use of a walker 
due to back pain.  

On examination, the veteran had abnormal (forward-flexed) 
posture and limping gait; there were no complaints of 
radiating pain on movement and no muscle spasm or tenderness.  
His forward flexion was to 52 degrees, with pain beginning at 
52 degrees. Joint function of the spine was additionally 
limited after repetitive use by pan, fatigue, weakness, 
incoordination and lack of endurance, although the examiner 
was unable to articulate the additional disability in terms 
of degrees of motion.  There were signs of IVDS at L5 and S1.  
The X-ray studies showed degenerative arthritis with joint 
narrowing and joint irregularity, and severe DDD at L2-3.  

The examiner diagnosed degenerative arthritis and DDD.  In 
regard to the question of what effect the service-connected 
right knee disability (right knee synovitis with degenerative 
joint disease) had upon the current lumbar spine disorder, 
the examiner stated that the veteran's two previous lower 
back surgeries were certainly a major cause of the current 
disability.  

The examiner stated that the arthritis in the right knee more 
likely than not did cause further worsening of the back 
disorder due to abnormal gait; however, the examiner was 
specifically unable to determine, in terms of degrees, how 
much limitation of motion was attributable to the service-
connected right knee disability.   

The veteran had a physiatric consultation with Dr. MJ in 
February 2006; the veteran's professed purpose was to prove 
that the right knee problem caused some of his back problems 
and to get VA to pay for the back treatments.  Dr. MJ 
recorded the veteran's history and noted clinical 
observations in detail, including flexion to 50 degrees.  Dr. 
MJ stated it was likely that having an isolated knee injury 
in service, which thereafter caused an alteration in gait, 
could cause eventual problems in the low back.  

Dr.  MJ issued an addendum in May 2006 stating that the knee 
injury came first, then came the altered gait, and finally 
came the back injury that resulted in the veteran's stenosis 
and scoliosis.  Dr. MJ stated it was not considered true that 
the veteran would have developed stenosis and scoliosis if 
the [in-service] injury had not happened.  

The veteran had a private physical therapy evaluation in June 
2006 when his lumbar flexion-to-extension range of motion was 
24 degrees with pelvis stabilized; full range of motion was 
72 degrees with pelvis stabilized.  The therapist stated an 
opinion that the veteran's knee injury caused a muscle 
imbalance at the hip and pelvic tilting that set him up for a 
back injury.  

The veteran had a VA medical examination in February 2008.  
The examiner reviewed the claims file.  The examiner noted a 
history of nocturia, erectile dysfunction, numbness, 
paresthesias, leg or foot weakness, falls, unsteadiness, 
fatigue, decreased motion, stiffness, weakness, spasms and 
pain radiating down the buttocks and down both legs to the 
toes.  The veteran reported having been bedridden three times 
during the past two weeks, for a total of 150 episodes per 
year.  He was observed to use crutches.  

The examination of the thoracolumbar spine showed no spasm or 
atrophy, but there was guarding, tenderness, weakness and 
pain with motion that was severe enough to be responsible for 
the abnormal gait or abnormal spinal contour.  

The veteran had a stiff, unstable antalgic gait; however, 
when distracted his range of motion, function and mobility 
improved, and motor strength and lack of atrophy were 
notable.  

Spinal contour was abnormal for list, lumbar flattening, and 
scoliosis.  Flexion was to 28 degrees, with pain at 28 
degrees.  There was additional loss of motion to 20 degrees 
on repetitive use, primarily due to pain.  Specifically, 
there was no ankylosis of the thoracolumbar spine.  

The examiner diagnosed DDD of the lower back with scoliosis.  
The examiner noted the veteran was not employed.  The 
disability was felt to cause no impact on grooming or 
feeding; mild impact on traveling; moderate impact on 
bathing, dressing, toileting, chores and shopping; severe 
impact on recreation; and, to prevent exercise.  

The examiner stated it the low back DDD pain was at least as 
likely as not aggravated by the knee.  However, the examiner 
noted inconsistencies in the examination in that the veteran 
moved freely when distracted, had good muscle strength, and 
dressed and moved from the examination table with little 
trouble.  Also, the veteran's subjective complaints of pain 
were not fully supported by objective observations on 
examination.  

On review of the evidence, the Board finds that the veteran's 
symptoms from September 2003 to June 9, 2006 do not meet the 
criteria for a rating higher than  20 percent rating under 
the General Rating Formula.  

During that period, the veteran's range of forward flexion 
was consistently within the 30-to-60 degree range and 
commensurate with the assigned 20 percent rating, and there 
is no medical evidence of ankylosis (favorable or 
unfavorable) of the thoracolumbar spine.  

However, the physical therapy note of June 9, 2006 indicated 
flexion of 24 degrees; this was confirmed by the VA 
examination in February 2008 when his flexion was 28 degrees 
(reduced to 20 degrees with repetitive use).  As noted, 
flexion of 30 degrees or less is within the schedular 
criteria for the 40 percent rating.  

The Board has considered whether rating higher than 40 
percent is warranted.  However, there is no evidence of 
ankylosis as required for higher rating, and in fact the 
February 2008 VA medical examination found no ankylosis.  The 
criteria for a rating higher than 40 percent are accordingly 
not met.  

There is no evidence of any qualifying incapacitating 
symptoms during the period to warrant compensation for IVDS.  
Although the veteran informed the VA examiner of the need to 
stay in bed on frequent occasions, there is no documentation 
of bed rest prescribed by a physician.  

The Board has considered the applicability of additional 
compensation under DeLuca.  However, the General Rating 
Formula is for application regardless of pain, and any 
additional limitation of function due to the other DeLuca 
factors (fatigability, weakness, lack of endurance, and 
limitation of function on repetitive use) is not shown to 
more closely approximate the schedular criteria for the 
higher 20 percent rating prior to September 9, 2006 and 40 
percent thereafter.  

This determination is based on applicable provisions of VA's 
rating schedule.  Additionally, the  Board finds that there 
is no showing that the veteran's service-connected low back 
disorder reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(cited to in the February 2008 SSOC).  

In this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
There also is no objective evidence that the disability 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, the evidence in this 
case preponderates against the claim and that doctrine is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

A rating of 40 percent is granted for the service-connected 
low back disability beginning on June 9, 2006, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


